Citation Nr: 1638752	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  97-28 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The appellant had several periods of active service, including active duty for training (ACDUTRA) in the Massachusetts Army National Guard from June 1981 to October 1981, November 1997 to March 2002, and August 2004 to February 2005.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 1996 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The appellant previously requested a Travel Board hearing before the Board.  An April 2015 notice letter, sent to the appellant's last known address, was returned to the Board as undeliverable.  See 38 C.F.R. § 3.1 (q) (2015).  Thereafter, the appellant failed to appear at the scheduled Travel Board hearing in May 2015.  Notably, while VA has a duty to assist the appellant in the development of his claim, that duty is not limitless, neither is it always a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the appellant has an obligation to keep VA apprised of his whereabouts, including his current address.  See Jones v. West, 12 Vet. App. 98 (1998).  If he does not, VA is not obligated to "turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Accordingly, the Board finds that VA has fulfilled its duty to assist in this regard, and the appellant's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2015).  

This matter was most recently remanded by the Board in December 2015.  As discussed below, the Board finds there has not been substantial compliance with its prior remand directives, such that an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted prior to adjudication of the appellant's claim on appeal.  

As noted above, this matter was most recently remanded by the Board in December 2015.  At that time, the Board noted that the appellant had not received notice of a scheduled VA examination at his most recent address of record.  

Additionally, the Board noted that the January 2002 VA examination was inadequate because the examiner did not address whether the appellant's psychiatric disorder underwent a chronic, permanent increase in service or as a result of the Veteran's ACDUTRA.  

Therefore, following the most recent December 2015 Board remand, VA attempted to schedule the appellant for a VA examination; however, the record reflects that the appellant failed to respond to VA's attempts to schedule an examination.  

As discussed in the Introduction above, VA's duty to assist the appellant in the development of his claim is not limitless, and the appellant has an obligation to keep VA apprised of his whereabouts, including his current address.  See Wood, 1 Vet. App. at 193; see also Jones, 12 Vet. App. 98.  

There is no indication that VA attempts to schedule the appellant's examination were not received, although the Board notes that a subsequent April 2016 supplemental statement of the case (SSOC) was returned as undeliverable.  Additionally, there is no additional correspondence within the record from the appellant apprising VA of a more current address.  

As such, the Board finds that VA's duties to notify the appellant have been met regarding attempted notice of the scheduled examination.  Nevertheless, VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As such, there has not been substantial compliance with the Board's prior remand directives.  See Stegall, 11 Vet. App. 268.  The need for an adequate medical opinion remains; moreover, such an opinion can and should be obtained upon remand without the necessity of an in-person examination of the appellant.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the appellant's claims file to an appropriate VA examiner with psychiatric expertise for a records review and expert medical opinion.  The examiner must review the appellant's entire claims file, including a copy of this remand, and indicate that such review has taken place within the resulting examination report, which must also report all findings in detail.  Specifically, following a thorough review of the record, the examiner must opine as to the following:

a) Does the appellant have a current psychiatric disorder (now or at any time during the pendency of his claim) which clearly and unmistakably existed prior to the appellant's entry into active service?  

b) If the examiner determines that the appellant has a psychiatric disability which clearly and unmistakably existed prior to entry into active service, the examiner should opine whether there is clear and unmistakable evidence that the pre-existing psychiatric disorder was not aggravated (permanently increased beyond the normal course of the disorder) during active service.  

c) If any psychiatric disability did not clearly and unmistakably exist prior to entry into active service, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that each psychiatric disorder is etiologically related to the appellant's active service.  

2.  Following the above, review the resulting opinions to ensure substantial compliance with the directives herein.  If any resulting opinion is inadequate for any reason, take any remedial measures warranted.  

3.  Then, readjudicate the appellant's claim of entitlement to service connection or service aggravation for an acquired psychiatric disorder.  If the claim remains denied, provide the appellant with an SSOC at his current address of record and allow a reasonable opportunity for response before returning the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




